DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 12/9/2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome the objections set forth in the previous Office Action and the rejection of claim 17 under 112(b). The rejection of claim 9 under 112(b) is maintained below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 contains the trademark/trade names Spotify, YouTube, Instagram, iHeart Radio, Facebook, Google Play, Amazon Music, Apple iTunes.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a content provider and, accordingly, the identification/description is indefinite.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Rosenberg et al. (US Patent Number 8,463,780), referred to as Rosenberg herein [previously presented].
Draggon et al. (US Patent Number 6,529,804), referred to as Draggon herein [previously presented].
Schwob (US Patent Number 4,969,209), referred to as Schwob herein [previously presented].
Jones et al. (US Patent Application Publication 2006/0265503), referred to as Jones herein [previously presented].
Craig et al. (US Patent Application Publication 2015/0227304), referred to as Craig herein [previously presented].
Shapiro et al. (US Patent Application Publication 2008/0242280), referred to as Shapiro herein [previously presented].
Zambrano (US Patent Application Publication 2016/0124629), referred to as Zambrano herein [previously presented].
Wu (US Patent Application Publication 2006/0143236), referred to as Wu herein [previously presented].
Son (US Patent Application Publication 2010/0058253), referred to as Son herein [previously presented].
Eich et al. (US Patent Application Publication 2019/0378166), referred to as Eich herein.


Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Craig in further view of Eich.

Regarding claim 1, Rosenberg discloses a method to facilitate the generation of personalized digital content, the method comprising (Rosenberg, Abstract – personalized media service):
providing, using a processor, a display on a graphical user interface (GUI) of at least one user device, the display including an interactive portion for the user to select percentages of a plurality of 
receiving, using a processor, a user selection from the at least one user device corresponding to two or more percentages according to two or more digital content types from the at least one server, wherein the two or more percentages have a sum of one hundred percent (Rosenberg, Fig. 3B with 6:24-67 – interface presented on the client. User can select percentages of music genres for the personalized channel. Percentages add up to 100%. 4:65-5:25 – subscriber devices may be general purpose computers. See also at least claim 10 as published – processor);
retrieving, using the processor, digital content of the two or more digital content types from a database associated with the at least one server;
transmitting, using the processor, the personalized digital content to the at least one user device configured to present the personalized digital content (Rosenberg, Fig. 5A with 9:59-10:14 – audio and video contents are streamed to the subscriber device for reproduction).
However, Rosenberg appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Craig discloses adjusting content category proportions (Craig, Abstract with Fig. 2), including

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content of Rosenberg to include alerts based on the teachings of Craig. The motivation for doing so would have been to provide the user with important information that that matters most while offering additional flexibility to avoid presenting content that the user is not interested in (Craig, ¶0008, ¶0014).
However, Rosenberg as modified appears not to expressly disclose using artificial intelligence. However, in the same field of endeavor, Eich discloses a media consumption application including audio (Eich, Abstract with ¶0002, ¶0019, ¶0027, ¶0030)
including detecting, using artificial intelligence by the processor, interrupt points in the retrieved digital content (Eich, ¶0022, ¶0030-¶0033 – user interruption model uses machine learning to determine the timing of content insertion into the media. In an example given, a user is listening to music, and an audio advertisement is played based on timing determined via user classification. See also ¶0057-¶0058).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the stitching of Rosenberg as modified to include interruption points determine by artificial intelligence based on the teachings of Eich. The motivation for doing so would have been to better match advertisements with user attention, enabling more effective and non-invasive interruption (Eich, ¶0023, ¶0030, ¶0033).

Regarding claim 2, Rosenberg as modified discloses the elements of claim 1 above, and further discloses wherein the two or more digital content types include one or more digital formats, wherein the digital formats include video, photographs, text or audio (Rosenberg, Fig. 5A with 9:59-10:14 – audio and video contents are streamed to the subscriber device for reproduction. 9:8-30 – video images).

Regarding claim 8, Rosenberg as modified discloses the elements of claim 1 above, and further discloses wherein the at least one server is affiliated with a digital content provider (Rosenberg, Fig. 5A with 9:59-10:14 – audio and video contents are streamed to the subscriber device for reproduction. 4:65-5:25 – media on-demand provider streams content to subscriber devices. See also 17:27-50).

Regarding claim 9, Rosenberg discloses the elements of claim 8 above, and further discloses wherein the digital content provider includes one or more of Spotify, YouTube, Instagram, iHeart Radio, Facebook, Google Play, Amazon Music or Apple iTunes (Rosenberg, Fig. 5A with 9:59-10:14 – audio and video contents are streamed to the subscriber device for reproduction. 4:65-5:25 – media on-demand provider streams content to subscriber devices. See also 17:27-50).

Regarding claim 10, Rosenberg discloses a computer system, comprising: a processor; and a non-volatile memory-based storage device connected to the processor comprising instructions that, when executed on the processor, configure the processor to (Rosenberg, Abstract – personalized media service. Fig. 1 with 5:58-6:23 – client software application installed on client device. 4:65-5:25 – subscriber devices may be general purpose computers. See also at least claim 10 as published – processor and memory. See also 5:26-48 - storage):
provide a display on a graphical user interface (GUI) of at least one user device, the display including an interactive portion for the user to select percentages of a plurality of digital content types 
receive a user selection from the at least one user device corresponding to two or more percentages according to two or more digital content types from the at least one provider, wherein the two or more percentages have a sum of one hundred percent (Rosenberg, Fig. 3B with 6:24-67 – interface presented on the client. User can select percentages of music genres for the personalized channel. Percentages add up to 100%. 4:65-5:25 – subscriber devices may be general purpose computers. See also at least claim 10 as published – processor);
retrieve digital content of the two or more digital content types from a database associated with the at least one provider; 
transmit the personalized digital content to the at least one user device configured to present the personalized digital content (Rosenberg, Fig. 5A with 9:59-10:14 – audio and video contents are streamed to the subscriber device for reproduction).
However, Rosenberg appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Craig discloses adjusting content category proportions (Craig, Abstract with Fig. 2), including
detecting interrupt points in the retrieved digital content; generating, using the processor, a personalized digital content by stitching the retrieved digital content at the interrupt points (Craig, Fig. 2 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content of Rosenberg to include alerts based on the teachings of Craig. The motivation for doing so would have been to provide the user with important information that that matters most while offering additional flexibility to avoid presenting content that the user is not interested in (Craig, ¶0008, ¶0014).
However, Rosenberg as modified appears not to expressly disclose using artificial intelligence. However, in the same field of endeavor, Eich discloses a media consumption application including audio (Eich, Abstract with ¶0002, ¶0019, ¶0027, ¶0030)
including detecting, using artificial intelligence by the processor, interrupt points in the retrieved digital content (Eich, ¶0022, ¶0030-¶0033 – user interruption model uses machine learning to determine the timing of content insertion into the media. In an example given, a user is listening to music, and an audio advertisement is played based on timing determined via user classification. See also ¶0057-¶0058).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the stitching of Rosenberg as modified to include interruption points determine by artificial intelligence based on the teachings of Eich. The motivation for doing so would have been to better match advertisements with user attention, enabling more effective and non-invasive interruption (Eich, ¶0023, ¶0030, ¶0033).

Regarding claim 11, Rosenberg as modified discloses the elements of claim 10 above, and further discloses wherein the processor is associated with the at least one provider (Rosenberg, Fig. 5A 

Regarding claim 12, Rosenberg as modified discloses the elements of claim 10 above, and further discloses wherein the processor is external to the at least one provider (Rosenberg, Fig. 5A with 9:59-10:14 – audio and video contents are streamed to the subscriber device for reproduction. 4:65-5:25 – media on-demand provider streams content to subscriber devices. See also 17:27-50. Fig. 1 with 5:58-6:23 – client software application installed on client device. 4:65-5:25 – subscriber devices may be general purpose computers. See also at least claim 10 as published – processor. See also 2:32-67 - server).

Regarding claim 13, Rosenberg as modified discloses the elements of claim 10 above, and further discloses wherein the display includes an interactive portion for the user to select percentages of a plurality of categories associated with digital content from at least one provider (Rosenberg, Fig. 3B with 6:24-67 – interface presented on the client. User can select percentages of music genres for the personalized channel. Fig. 5A with 9:59-10:14 – audio and video contents are streamed to the subscriber device for reproduction. 4:65-5:25 – media on-demand provider streams content to subscriber devices. See also 17:27-50).

Regarding claim 14, Rosenberg as modified discloses the elements of claim 10 above, and further discloses wherein the display includes an interactive portion for the user to select percentages of 

Regarding claim 15, Rosenberg as modified discloses the elements of claim 10, and further discloses wherein the processor is configured to transmit the personalized digital content to the at least one user device for a programmable period of time (Rosenberg, 11:33-44 – content may have a time interval associated with it, configured according to contractual requirement. For example, the content can be transmitted once per a configurable time period).

Regarding claim 16, Rosenberg as modified discloses the elements of claim 15 above, and further discloses wherein the processor is configured to receive external signals or data, and further configured to adjust the time period or the two or more percentages in response to receiving the external signals or data (Craig, Fig. 2 with ¶0008, ¶0014 – enabling alerts allows alerts to “barge in”, not part of the station playlist. Allowing alerts to take up time will necessarily adjust the percentage of material played for a given time and/or the time period for the percentage).

Regarding claim 17, Rosenberg as modified discloses the elements of claim 16 above, and further discloses wherein the external signals or data includes one or more of push notifications, weather alerts, calendar events such as holidays, or notifications of a start or end of scheduled or non-scheduled events (Craig, Fig. 2 with ¶0008 – enabling alerts allows alerts which are push audio notifications).


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Craig in further view of Eich in further view of Draggon.

Regarding claim 3, Rosenberg as modified discloses the elements of claim 2 above. However, Rosenberg appears not to expressly disclose wherein categories of the audio include music and talk. However, in the same field of endeavor, Draggon discloses an interface for selection of musical channels (Draggon, Abstract),
including a hierarchy of categories including music and talk (Draggon, Fig. 2 with 4:25-62 – music and talk categories).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the interface of Rosenberg to include music and talk categories based on the teachings of Draggon. The motivation for doing so would have been to help the user navigate efficiently to types of content of interest (Draggon, 4:25-40).

Regarding claim 4, Rosenberg as modified discloses the elements of claim 3 above, and further discloses wherein subcategories of the music include rock, country, jazz and hip hop (Rosenberg, Fig. 3A).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Craig in further view of Eich in further view of Schwob in further view of Jones.

Regarding claim 5, Rosenberg as modified discloses the elements of claim 3 above. However, Rosenberg appears not to expressly disclose wherein subcategories of the talk include podcasts, news, weather and sports.
However, in the same field of endeavor, Schwob discloses an interface for selection of musical channels (Schwob, Abstract),

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the interface of Rosenberg to include news weather and sports as subcategories of a talk category based on the teachings of Schwob. The motivation for doing so would have been to help the user navigate efficiently to types of content of interest.
However, Rosenberg as modified appears not to expressly disclose podcasts. However, in the same field of endeavor, Jones discloses including a content browser including music (Jones, Abstract, ¶0046, and ¶0048), including
a podcast category (Jones, Fig. 8B with ¶0084 – podcast category selected).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the interface of Rosenberg to include a podcasts subcategory based on the teachings of Jones. The motivation for doing so would have been to help the user more effectively navigate and manage a wider variety of content (Jones, ¶0008, ¶0072).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Craig in further view of Eich in further view of Shapiro.

Regarding claim 6, Rosenberg as modified discloses the elements of claim 1 above. However, Rosenberg appears not to expressly disclose wherein the interactive portion includes an image of one or more knobs that can be turned to select percentages.
However, in the same field of endeavor, Shapiro discloses delivering personalized content (Shapiro, Abstract) including adjusting content genres (Shapiro, ¶0060), including

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the interface of Rosenberg to include adjustment knobs based on the teachings of Shapiro. The motivation for doing so would have been to provide the user with an analog physical metaphor for adjustment, thereby making the user interface easier and more intuitive for users.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Craig in further view of Eich in further view of Zambrano.

Regarding claim 7, Rosenberg as modified discloses the elements of claim 1 above. However, Rosenberg appears not to expressly disclose wherein the interactive portion includes an image of one or more sliders that can be moved to select percentages.
However, in the same field of endeavor, Zambrano discloses adjusting music content genre mix (Zambrano, Abstract) including,
wherein the interactive portion includes an image of one or more sliders that can be moved to select percentages (Zambrano, Fig. 5B with ¶0006-¶0009, ¶0051-¶0052 – sliding mixer used to adjust the blend of musical genre on the station).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the interface of Rosenberg to include adjustment sliders based on the teachings of Zambrano. The motivation for doing so would have been to provide .

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Son in further view of Craig in further view of Eich.

Regarding claim 18, Rosenberg discloses a method to facilitate a personalized digital content based on feedback, the method comprising (Rosenberg, Abstract – personalized media service):
receiving, using a processor, 
retrieving, using the processor, a digital content associated with the two or more digital content types from a database associated with at least one server; 

However, Rosenberg appears not to expressly disclose the elements in strikethrough above. However, in the same field of endeavor, Son discloses a media content playback system (Son, Abstract), including
at least one sensor data from a plurality of sensors associated with at least one user device; analyzing, using the processor, the at least one sensor data to obtain at least one response data (Son, Abstract with ¶0062-¶0064, ¶0080 – touch sensor receives response data from the user which is analyzed by the processor to recognize the portion of the interface touched).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the client device of Rosenberg to include a touch sensor based on the teachings of Son. The motivation for doing so would have been to increase compatibility for devices with touchscreen interfaces, and to leverage the additional functionality and utility of touchscreen input devices.
However, Rosenberg as modified appears not to expressly disclose detecting, using artificial intelligence by the processor, interrupt points in the retrieved digital content and stitching the retrieved digital content at the interrupt points. However, in the same field of endeavor, Craig discloses adjusting content category proportions (Craig, Abstract with Fig. 2), including
detecting interrupt points in the retrieved digital content; generating, using the processor, a personalized digital content by stitching the retrieved digital content at the interrupt points (Craig, Fig. 2 with ¶0008, ¶0014 – enabling alerts allows alerts to “barge in”, not part of the station playlist. Allowing alerts to take up time will necessarily adjust the percentage of material played for a given time and/or the time period for the percentage).

However, Rosenberg as modified appears not to expressly disclose using artificial intelligence.  However, in the same field of endeavor, Eich discloses a media consumption application including audio (Eich, Abstract with ¶0002, ¶0019, ¶0027, ¶0030)
including detecting, using artificial intelligence by the processor, interrupt points in the retrieved digital content (Eich, ¶0022, ¶0030-¶0033 – user interruption model uses machine learning to determine the timing of content insertion into the media. In an example given, a user is listening to music, and an audio advertisement is played based on timing determined via user classification. See also ¶0057-¶0058).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the stitching of Rosenberg as modified to include interruption points determine by artificial intelligence based on the teachings of Eich. The motivation for doing so would have been to better match advertisements with user attention, enabling more effective and non-invasive interruption (Eich, ¶0023, ¶0030, ¶0033).

Regarding claim 19, Rosenberg as modified discloses the elements of claim 18 above, and further discloses comprising storing, using the processor, the user selections associated with the personalized digital content as a mix preset accessible by the at least one user device (Rosenberg, 12:12-34 and 2:4-31 – broadcast channels have preset and are distributed to multiple subscriber devices. Figs. .

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Son in further view of Craig in further view of Eich in further view of Wu.

Regarding claim 20, Rosenberg as modified discloses the elements of claim 19 above, and further discloses comprising distributing, using the processor, the mix preset to a plurality of users 
However, Rosenberg appears not to expressly discloses the limitations shown in strikethrough above. However, in the same field of endeavor, Wu discloses a playlist creation system (Wu, Abstract), including
distributing, using the processor, the mix preset to a plurality of users selected by the at least one user device (Wu, ¶0148-¶0151 – friends can see the user’s playlist, user selects other system users as friends).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the channel profiles of Rosenberg to include selecting users to share the profile with based on the teachings of Wu. The motivation for doing so would have been to improve community, discussion, and social interaction for the user, by making it easier and more efficient to share profiles with friends (Wu, ¶0006-¶0007).

Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive.

With respect to the rejection of claim 9 regarding the use of "Spotify, YouTube, Instagram, iHeart Radio, Facebook, Google Play, Amazon Music or Apple iTunes", Applicant respectfully traverses. The presence of a trademark or trade name in a claim is not, per se, improper.1 Applicant respectfully submits that the present matter is similar to the trademark use found permissible in the Nikolov2 case. In Nikolov, the PTAB agreed with an Applicant that the recitation of the trademark "Java" was not indefinite because Java is a well-known and widely-used term identifying a particular programming language, and one of ordinary skill in the relevant art would have understood Java in the context of the claims. In the present matter, Applicant respectfully submits that "Spotify, YouTube, Instagram, iHeart Radio, Facebook, Google Play, Amazon Music or Apple iTunes" are well-known and widely-used terms for particular digital content providers, and one of skill in the art would understand the use of "Spotify, YouTube, Instagram, iHeart Radio, Facebook, Google Play, Amazon Music or Apple iTunes" in the claims. In addition, Applicant distinguishes the cited Ex parte Simpson case, since the mark in Simpson was deemed indefinite since it did not adequately convey properties of the material, where here there is no such uncertainty regarding what the recited language conveys.

The Examiner cannot concur with the Applicant. Spotify, Youtube, Instagram, iHeart Radio, Facebook, Google Play, Amazon Music, and Apple iTunes are not terms of art or technical specifications and do not adequately convey the properties of the claimed subject matter. In this case, the trademark is identifying the source of the goods, and not the goods themselves. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a content provider and, accordingly, the identification/description is indefinite.


The remainder of Applicant’s arguments, with respect to rejections under prior art have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175